IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


DANIEL J. CARSON,

             Appellant,

 v.                                                   Case No. 5D17-56

ELIZABETH A. CARSON,

             Appellee.

________________________________/

Opinion filed September 18, 2017

Appeal from the Circuit Court
for Sumter County,
Michelle T. Morley, Judge.

Cheri A. Russell, of Cheri A. Russell, P.A.,
Ocala, for Appellant.

No Appearance for Appellee.


PER CURIAM

      Daniel J. Carson (“Former Husband”) appeals the trial court’s order directing him

and Elizabeth A. Carson (“Former Wife”) to complete an eight-week cooperative parenting

and divorce program together. The order was the result of Former Husband seeking relief

from the trial court because Former Wife refused to allow him to have their children on

his court-ordered weekends. Only Former Wife was non-compliant with the court-ordered

timesharing plan. Accordingly, we reverse the portion of the order that required Former
Husband to complete a parenting or divorce course, but we affirm the order insofar as it

orders Former Wife to satisfactorily complete appropriate parenting and divorce courses.

       The parties’ marriage was dissolved in 2008. The final judgment incorporated their

mediated settlement agreement, which provided shared parental responsibility for their

two minor children, with Former Husband to exercise timesharing every other weekend.

In November 2015, the court entered a supplemental final judgment that reduced Former

Husband’s timesharing to the first weekend of each month and modified his holiday

timesharing as well. Approximately one year later, Former Husband moved for Former

Wife to be held in indirect civil contempt for her repeated, willful failure to comply with the

amended timesharing schedule by refusing to allow Former Husband to have the children

on his court-ordered schedule. Former Husband also sought make-up timesharing and

an award of attorney’s fees.

       Following a hearing on Former Husband’s motion in 2016, the trial court issued an

order directing both parties to complete a cooperative parenting and divorce program

together. Neither party requested that program in their pleadings. In a later order, the

trial court granted Former Husband’s motion for indirect civil contempt, awarded him 32

days of make-up parenting time with the children, and ordered Former Wife to comply

with each and every term of the supplemental final judgment. This later order restated

the requirement for both parties to enroll in and jointly attend a cooperative parenting and

divorce program. The trial court was aware that the parties live 209 miles from each

other. Former Husband argues that it would create an undue hardship, as he would have

to leave work at least three hours early on each Tuesday of the eight-week program.




                                              2
       Section 61.13(4)(c), Florida Statutes (2016), authorizes a court to order a parent

who does not comply with a timesharing order to attend a parenting course. However,

Former Husband was compliant with the timesharing order, even though he would not

permit the children to engage in their desired activities on his designated weekends or

holidays. At this stage of the proceedings, a compliant parent can be ordered to attend

such a course only if there is a modification of a final judgment involving a parenting plan

or modification of a timesharing schedule. § 61.21, Fla. Stat. (2016).

       There had been a previous modification of the parties’ timesharing in connection

with the entry of the 2015 supplemental final judgment. However, there was no further

modification ordered in connection with granting Former Husband’s motion. Indeed, the

trial court found Former Wife in contempt and ordered her to comply with the timesharing

provisions set forth in the existing supplemental final judgment. The trial court had

authority to order Former Wife to attend parenting classes.        However, even though

Former Husband’s relationship with his children might benefit from attending a parenting

class, the trial court lacked authority to order him to attend under these circumstances.

       Accordingly, we affirm that portion of the order requiring Former Wife to attend

appropriate parenting and divorce classes, but we reverse that portion of the order

requiring Former Husband to attend.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

WALLIS, EDWARDS, and EISNAUGLE, JJ., concur.




                                             3